DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         OZZIE G. McKINZEY,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              Nos. 4D19-3714

                          [February 26, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Judge; L.T. Case No. 43-2011-CF-
000616-A.

   Ozzie G. McKinzey, Bonifay, pro se.

   No appearance required for appellee.

PER CURIAM.

    The order denying the petition for writ of habeas corpus is summarily
affirmed. See Fla. R. App. P. 9.315(a).

GROSS, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.